DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Status of claims
Claims 1, 11 have been amended
Claims 1-20 are pending in the instant application
Claims 1-20 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The amendments filed 08/26/22 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et. al. (US20090196485A1) hereinafter Mueller in view of Schmidtler et al. (US20110145178A1) hereinafter Schmidtler further in view of Todd et al. (US20210124727A1) hereinafter Todd

Regarding claims 1, 11: Mueller teaches a method for annotating data ingested into a data confidence fabric (¶0040 see The check processing module 108 also can store multiple image quality thresholds in the threshold database 115. The image quality thresholds are associated with respective purposes, thereby indicating different image quality levels required for different purposes. Alternatively, if only a single threshold is used, then the same quality level is required for each purpose [confidence fabric is here interpreted as a threshold database ie threshold confidence fabric (storage)]) , the method comprising: 
adding an analytic value to data as the data is ingested into the data confidence fabric, wherein the analytic value includes one or more tags (¶0041 see The check processing module 108 determines whether an image quality rating [analytic value]for a particular electronic image meets the image quality threshold established for the purpose of the particular electronic image to determine whether to accept or reject the particular electronic image (i.e., to determine how to sort the particular electronic image ¶0059 see the check processing module 108 performs tag validation on one or more electronic images of the selected check to determine whether each electronic check image is suitable for image quality analysis. For example, the check processing module 108 can perform tag validation on images of the check's front and/or back sides [tags associated with rating]); 
receiving feedback from an application, wherein the feedback is related to the analytic value (¶0063 see a decision block indicating a determination of whether each check image is suitable [feedback] for its intended purpose, based on the results of step 230); and 
Mueller does not explicitly teach updating an analytic insertion engine based on the feedback to improve the analytic value associated with data ingested into the data confidence fabric
Schmidtler however in the same field of computer networking teaches updating an analytic insertion engine based on the feedback to improve the analytic value associated with data ingested into the data confidence fabric (¶0089 see label prior probability information is updated according to the class membership probability. An MED calculation is preformed in step 320 to determine label and margin probability distributions, wherein the previously determined classification scores are used in the MED calculation. As a result, new expected labels are computed at step 322 and the expected labels are updated in step 324 using the computations from step 322)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the confidence and threshold metrics of Mueller and the teachings of Schmidtler for updating engine based on feedback to combine the teachings such that Mueller utilizes the updates as part of updating the thresholds. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for minimal manual training and updating.
Mueller does not explicitly teach associating a confidence score to the data as the data is ingested into the data confidence fabric, wherein the confidence score indicates a trustworthiness of the data
Todd however in the same field of computer networking teaches associating a confidence score to the data as the data is ingested into the data confidence fabric, wherein the confidence score indicates a trustworthiness of the data (¶0091 see ingesting data into a data confidence fabric, wherein the data confidence fabric includes hardware, software, and applications for processing the ingested data, applying trust insertion technologies to the ingested data by the data confidence fabric, wherein a trust insertion structure determines which of the trust insertion technologies successfully inserted trust and each successfully inserted trust is associated with a score, and/or scoring the ingested data with a confidence score based on at least the scores of trust insertion technologies that successfully inserted trust)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the confidence and threshold metrics of Mueller and the teachings of Todd for associating a confidence score to the data as the data is ingested into the fabric to combine the teachings such that Mueller utilizes the association of the confidence score to the data One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for applications to access and use ingested data with confidence. 

		Further regarding claim 11: Mueller teaches A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations (¶0131 see program storage medium readable by a computer)

Regarding claims 5, 15: The already combined references teach the method of claim 1, further comprising receiving insights from the application as the feedback (Mueller ¶0069 see the check processing module 108 determines whether the optional tags present in the image are valid. For example, the check processing module 108 can determine whether the optional tags are valid by determining whether each optional tag is in a proper format and/or includes appropriate content. In certain exemplary embodiments, this determination can be based on one or more bank-specific and/or industry standards, such as ANSI X9.100-181, entitled “Specifications for TIFF Image Format for Image Exchange.” [tags meeting ANSI requirements are interpreted as insights ie proper tags or not proper tags]).
Regarding claims 6, 16: The already combined references teach the method of claim 5, wherein the insights relate to multiple tags included in the analytic value (Mueller ¶0069 see the check processing module 108 can determine whether the optional tags are valid by determining whether each optional tag is in a proper format and/or includes appropriate content.).
Regarding claims 7, 17: The already combined references teach the method of claim 6, further comprising increasing an analytic confidence score when the multiple tags associated with the insights are identified and included in the analytic value (Mueller ¶0027 see The check processing module 108 can determine whether each of the electronic images is suitable for image quality analysis. For example, the check processing module 108 can make this determination by determining whether each electronic image includes a predetermined selection of mandatory tags and whether any optional tags present in the electronic images are invalid. The check processing module 108 can determine not to perform an image quality analysis on each image it determines is not suitable for such analysis. [having tags present give a high probability of confidence and thus are processed and those without proper tags are not processed ie confidence is lower]).
Regarding claims 8, 18: The already combined references teach the method of claim 7,
Mueller teaches insights however does not explicitly teach further comprising updating the analytic insertion engine based on the insights
Schmidtler however in the same field of computer networking teaches further comprising updating the analytic insertion engine based on the insights (¶0136 see updating the label prior probabilities of the unlabeled data points according to the determined class membership probabilities; determining the label and margin probability distributions using Maximum Entropy Discrimination (MED) using the updated label prior probabilities and the previously determined classification scores; computing new expected labels using the previously determined label probability distribution; and updating expected labels for each data point by interpolating the new expected labels with the expected label of previous iteration.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the engine of Mueller and the teachings of Schmidtler for iterative updates to the engine to combine the teachings such that Mueller utilizes updating of the engine data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for faster updates to tags and labels.

Regarding claims 9, 19: The already combined references teach the method of claim 1,
Meuller does not explicitly teach further comprising receiving missing tags from the application as the feedback
Schmidtler however in the same field of computer networking teaches further comprising receiving missing tags from the application as the feedback (¶0089 see new expected labels are computed at step 322 and the expected labels are updated in step 324 using the computations from step 322.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the tags of Mueller and the teachings of Schmidtler for providing expected labels ie tags to combine the teachings such that Mueller utilizes the expected tags as part of the analysis of tags. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for minimal manual training and updating.
Regarding claims 10, 20: The already combined references teach method of claim 9, further comprising updating the analytic insertion engine such that the analytic insertion engine is configured to add tags corresponding to the missing tags to the analytic value when found in the data (Schmidtler ¶0089 see classification scores are determined using the trained classifier of 312. In 316 classification scores are calibrated to class membership probability. In step 318, label prior probability information is updated according to the class membership probability [through multiple iterations tags are added and updated in the med classifier])
Claim 2-4, 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Schmidtler-Todd further in view of Smith et al. (US20090327200A1) hereinafter Smith.

Regarding claims 2, 12. Mueller-Schmidtler-Todd teaches the method of claim 1, 
Mueller-Schmidtler-Todd does not explicitly teach further comprising receiving matching tags in the feedback between attributes of the application and the one or more tags included in the analytic value 
 Smith however in the same field of computer networking teaches receiving matching tags in the feedback between attributes of the application and the one or more tags included in the analytic value  (¶0009 invention applies boosting factor to a classifier by taking information from reliable classifiers and boosting the accuracy of the classifier based on a correspondence between the classifier and the reliable classifiers.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the tags of Mueller and the teachings of Smith for providing matching tags of correspondence between classifier and the tags  to combine the teachings such that Mueller utilizes the matching as part of tag analysis. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for improved data processing. 

Regarding claims 3, 13: The already combined references teach the method of claim 2, further comprising increasing a confidence of the analytic value based on the matching tags (Smith ¶0046 see value of the boosting factor for boosting the original confidence score to the new confidence score is decided by considering the confidence score correlation between the child node and its ancestor nodes).
Regarding claims 4, 14:	The already combined references teach the method of claim 3, further comprising updating the analytic insertion engine based on the matching tags (Smith ¶0066 see in addition to boosting the confidence score of a class model based on a correspondence of the class model's original confidence score to the confidence scores of its ancestors, the present invention also updates confidence scores using a confusion factor determined from mutually exclusive class models. That is, given an input data s, the larger its confidence score from class Ci compared to those from other classes that cannot coexist with Ci, the more likely that data s truly belongs to Ci).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449